Citation Nr: 0012067	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-17 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for dysthymia, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a compensable evaluation for alopecia 
areata.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Richard LaPointe, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to 
September 1962.

This appeal arose from a September 1998 rating decision of 
the New York, New York, Department of Veterans Affairs (VA), 
Regional Office (RO), which had denied entitlement to an 
evaluation in excess of 30 percent for the service-connected 
dysthymic disorder with alopecia areata (previously rated as 
alopecia areata).  

As noted above, the veteran was originally awarded service 
connection for alopecia areata in a rating decision issued in 
September 1978.  In May 1996, he was awarded service 
connection for a dysthymic disorder as secondary to the 
service-connected alopecia areata and his rating was changed 
to dysthymic disorder with alopecia areata.  After a review 
of the record, the Board of Veterans' Appeals (Board) has 
determined that these conditions may be evaluated separately 
since the prohibition against pyramiding would not be 
violated in doing so.  See 38 C.F.R. § 4.14 (1999).

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  From May 6 to November 7, 1996, the veteran's dysthymia 
was manifested by no more than definite social and industrial 
impairment.

2.  The rating criteria following the November 7, 1996 
amendments are more favorable to the appellant and will be 
used to evaluate his dysthymia after that date.

3.  From November 7, 1996, the veteran's dysthymia has been 
manifested by a depressed mood and appropriate affect, fair 
memory and concentration, poor sleep and a dislike of being 
around other people.

4.  The veteran's alopecia areata is manifested by a tufts of 
hair on the cheeks and chin, minimal hair in the axilla areas 
and no hair on the trunk and extremities, with no evidence of 
exudation, exfoliation, or itching.

5.  The veteran's service-connected disabilities do not 
prevent him from securing and following some type of gainful 
employment.


CONCLUSIONS OF LAW

1.  From May 6 to November 1996, the criteria for an 
evaluation in excess of 30 percent for the service-connected 
dysthymia had not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
Code 9405 (1996).

2.  The rating criteria as amended effective November 7, 1996 
are more favorable to the veteran's claim for an increased 
evaluation for dysthymia.  Fugere v. Derwinski, 1 Vet. App. 
103 (1990); aff'd 972 331 (Fed. Cir. 1992).

3.  Following November 7, 1996, the criteria for an 
evaluation in excess of 30 percent for the service-connected 
dysthymia have not been met.  §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7,, 4.126 Code 
9433 (1999).

4.  The criteria for a compensable evaluation for the 
alopecia areata have not been met. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.20, 
Code 7806 (1999)

5.  The veteran is not unemployable solely due to service-
connected disabilities.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


I.  An increased evaluation for dysthymia

The veteran was afforded a VA examination in May 1996.  He 
indicated that the loss of his hair in the service had been 
very stressful to him.  He felt depressed, indicating that he 
had no social life and had not worked since 1981.  The mental 
status examination noted that he was oriented in three 
spheres and was coherent and relevant.  His mood was 
depressed and his affect was appropriate.  He commented that 
his sleep was poor and that he felt tired, with low self-
esteem.  His concentration was reportedly impaired and he 
described himself as socially withdrawn.  Irritability and 
pessimism were strong feelings.  He admitted that he drank 
heavily, providing a history of delirium tremens, seizures 
and blackouts.  He denied hallucinations or delusions, but 
described ideas of reference (he believed that others 
ridiculed him because of his baldness).  The diagnosis was 
dysthymic disorder.  He was assigned a Global Assessment of 
Functioning (GAF) Score of 50, which represented serious 
social and occupational impairment.  See American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, pg 23 (3rd ed., revised 1987).

The veteran was re-examined by VA in May 1997.  He was 
described by the examiner as being depressed and bitter.  He 
stated that he had never gotten over the loss of his hair in 
service, that it had ruined his life.  His affect was 
appropriate and he was coherent and oriented in three 
spheres.  He was capable of organized thinking, although his 
abstractions, concentration and persistence were poor.  He 
admitted to hallucinations when he was drinking.  He 
indicated that he had no social life and no friends.  His 
typical day consisted of sleeping, watching television and 
drinking.  There was no Axis I diagnosis save for history of 
alcohol abuse.

VA examined the veteran in March 1998.  He claimed that he 
had been anxious and nervous for the past twenty years; 
however, he stated that he had never sought any psychiatric 
treatment.  There was no evidence of a thought disorder, 
although he indicated that he sometimes heard things that 
were not there.  His memory and concentration were fair and 
he was relevant and coherent.  His mood was depressed and his 
affect was appropriate.  He commented that little things 
bothered him and that he did not like to be around others.  
The Axis I diagnoses were dysthymic disorder and current 
alcohol dependence; the Axis II diagnosis was avoidant 
personality disorder.  He was assigned a GAF Score of 50, 
which represented serious social and occupational impairment.  
See American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, pg 47 (4th ed., 
revised 1994).

Prior to November 1996, the criteria for psychoneurotic 
disorders were as follows:

Neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not 
cause impairment of working ability.  [0 percent]

Emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment.  [10 percent]

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
definite industrial impairment.  [30 percent]

Considerable impairment in the ability to establish 
or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting 
in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
considerable industrial impairment.  [50 percent]

Severe impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
severe industrial impairment.  [70 percent]

Attitudes of all contacts except the most intimate 
be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities 
resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  [100 
percent]

38 C.F.R Part 4, Code 9405 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), it was stated that 
the term "definite" in 38 C.F.R. § 4.132 (1994) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
O.G.C. Prec. 9-93 )Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991).  With these considerations in mind, the Board 
will address the merits of the claim at issue.

The rating criteria for evaluating psychoneurotic disorders 
was changed effective November 7, 1996.  The new rating 
criteria is as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9433 (1999).

Moreover, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126 (1999).

Prior to the change in the regulations governing the 
evaluation of psychoneurotic disorders, the veteran's 
service-connected dysthymia was no more than definitely 
impairing.  There is no indication that his degree of 
impairment was considerable at that time.  While his mood was 
depressed and his concentration was impaired, he was 
oriented, coherent and relevant.  He did describe a rather 
serious alcohol problem (manifested by delirium tremens, 
seizures and blackouts).  However, the objective evidence 
does not support a finding that the symptoms of his dysthymic 
disorder resulted in considerable impairment.

After November 7, 1996, the veteran's dysthymic disorder will 
be evaluated under the revised rating criteria.  A review of 
the VA examinations conducted in May 1997 and March 1998 do 
not suggest the presence of a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
or impaired judgment.  On the contrary, his affect was 
described as appropriate; he was coherent and relevant; he 
was capable of organized thinking even though his 
abstractions were poor; and there was no objective indication 
that he was unable to understand complex commands or that his 
memory was impaired.  While there was evidence of a depressed 
mood and difficulty in establishing relationships, the 
preponderance of the evidence argues against a finding of 
entitlement to an evaluation of 50 percent for the current 
degree of impairment caused by the service-connected 
dysthymia.

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for an evaluation in excess of 
30 percent for the service-connected dysthymia.


II.  A compensable evaluation for 
alopecia areata

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20.

In the instant case, the veteran's service-connected alopecia 
areata will be rated as analogous to eczema under 38 C.F.R. 
Part 4, Code 7806 (1999).  This states that a 0 percent 
evaluation is warranted for eczema with slight, if any 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent evaluation requires exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  

A VA examination of the veteran was performed in May 1996.  
This noted a few tufts of hair on both cheeks and his chin, 
with minimal hair in the axilla area.  His trunk and 
extremities had no hair.  The assessment was alopecia areata 
with minimal regrowth.  VA outpatient treatment records 
developed between January 1996 and December 1997 contained no 
mention of any complaints of or treatment for his alopecia 
areata.

After a careful review of the evidence of record, it is 
determined that a compensable evaluation is not warranted at 
this time.  There is no suggestion in the objective records 
that the veteran experiences exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
The last VA examination had shown minimal regrowth.  
Significantly, the veteran has sought no treatment for this 
condition.  Therefore, it is found that the preponderance of 
the evidence is against the veteran's claim for a compensable 
evaluation for the service-connected alopecia areata.


III.  A total rating based in individual 
unemployability due to service-connected 
disabilities

According to the applicable regulations, total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities: Provided That, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (1999).

The veteran is currently service-connected for dysthymia, 
assigned a 30 percent disability evaluation, and alopecia 
areata, assigned a noncompensable evaluation.  His combined 
disability evaluation is 30 percent.

After a careful review of the evidence of record, it is clear 
that the veteran does not meet the criteria of 38 C.F.R. 
§ 4.16(a) (1999).  He does not have at least one disability 
rated as 40 percent disabling, with a combined evaluation of 
70 percent or more.  Moreover, the veteran has indicated that 
he was rendered unable to work because of problems with his 
ankles and hands and his cataracts (see the March 1998 VA 
examination report).  No mention was made of his service-
connected disabilities.  Therefore, he is not entitled to a 
total disability rating for compensation based on individual 
unemployability.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a total rating 
based on individual unemployability.



ORDER

An evaluation in excess of 30 percent for the service-
connected dysthymia from May 6 to November 7, 1996 is denied.

An evaluation in excess of 30 percent for the service-
connected dysthymia from November 7, 1996, is denied.

A compensable evaluation for alopecia areata is denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

